Case: 4:17-cv-02409-BYP Doc #: 60 Filed: 07/31/20 1o0f1. PagelD #: 695

UNITED STATES COURT OF APPEALS
FOR THE SIXTH CIRCUIT

No: 19-4020

Filed: July 29, 2020
CECIL KOGER
Plaintiff - Appellant 4:17¢ev2409 - BYP
Vv.
GARY C. MOHR, Director; TODD ISHEE, Regional Director, MICHAEL DAVIS, Religious
Services Administrator, CHARMAINE BRACY, Warden: ALEXANDER KOSTENKO,
Chaplain; RICHARD BOWEN, Former Deputy Warden; DAVE MARQUIS; DAVID BOBBY,

In their individual and official capacities

Defendants - Appellees

MANDATE
Pursuant to the court's disposition that was filed 07/07/2020 the mandate for this case hereby

issues today. Affirms in part, Reverses in part, and Remands

COSTS: None
